490 So.2d 1022 (1986)
F & R BUILDERS, INC., and First State Insurance Company, Appellants,
v.
UNITED STATES FIDELITY AND GUARANTY COMPANY, Appellee.
No. 85-2847.
District Court of Appeal of Florida, Third District.
June 24, 1986.
Rehearing Denied July 29, 1986.
*1023 Gaebe & Murphy, and Michael Murphy, Coral Gables, for appellants.
Ponzoli & Wassenberg and Steven B. Sundook, Miami, for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
An excess insurer stepped in to provide a defense to its insured in two negligence actions only because the primary insurer refused to do so. The cases were eventually settled for nominal amounts well within the policy limits. In a subsequent declaratory judgment action brought by the insured and the excess insurer, it was determined that the primary insurer should have provided the defense. In answering the single issue presented by this appeal, we hold that the excess insurer is entitled to reasonable attorney's fees and reimbursement for costs incurred in defending the negligence actions and in bringing the declaratory judgment action. See Canadian Universal Insurance Co. v. Employers Surplus Lines Insurance Co., 325 So.2d 29 (Fla. 3d DCA), cert. denied, 336 So.2d 1180 (Fla. 1976).
Reversed and remanded for further consistent proceedings.